Citation Nr: 1020524	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  03-16 451	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for additional disability resulting from 
hospital care and medical treatment furnished by VA for 
fractures of the tibia and fibula.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.

A personal hearing was held at the RO before the undersigned 
Veterans Law Judge in September 2003.  A transcript of the 
hearing is of record.

The issue on appeal was originally before the Board in June 
2004 when it was remanded for additional evidentiary 
development.  The issue on appeal was again before the Board 
in November 2006 when the claim was denied.  The Veteran 
appealed the November 2006 decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In a June 
2008 Order, the Court remanded the issue back to the Board 
for compliance with the instructions included in a June 2008 
Joint Motion for Remand.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).    

In the current case, the Board promulgated a decision on 
March 1, 2010 without knowledge that the Veteran had died in 
December 2008.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Due to the death of the Veteran, the Board did not have 
jurisdiction to adjudicate the claim as presented.  The Board 
is also issuing another decision, under separate cover, 
dismissing the appeal for lack of jurisdiction.

Accordingly, the March 1, 2010 Board decision addressing the 
issue of entitlement to compensation under Title 38, United 
States Code, Section 1151 for additional disability resulting 
from hospital care and medical treatment furnished by VA for 
fractures of the tibia and fibula is vacated.  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b).



	                        
____________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals

